United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS            February 26, 2004

                         FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                         _____________________                        Clerk

                              No. 03-20876
                            Summary Calendar
                         _____________________

CURTIS B. ORLOFF,
                                                 Plaintiff - Appellant,

                                 versus

SAIPEM, INC.,

                                                 Defendant - Appellee.

__________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CV-4815
_________________________________________________________________

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Curtis    Orloff,   a   Louisiana   resident,   sued   Saipem,      Inc.

(“Saipem Texas”), a Texas subsidiary of an Italian corporation,

Saipem S.p.A. (“Saipem Italy”) after he was injured while working

on a drilling rig in Saudi Arabia.         At the time, Orloff was an

employee of Halliburton Energy Services, Inc. (“Halliburton”),

which had been hired by another Saipem Italy subsidiary, Saudi

Arabian Saipem, Ltd. (“Saudi Saipem”), to help drill a well.              The

rig in question belonged to yet another Saipem Italy subsidiary,


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Saipem Aban Drilling Co. (“Saipem India”), which had bailed it to

Saipem Italy, which in turn had bailed it to Saudi Saipem.

       Orloff seeks to recover for his injuries beyond Saudi Arabia’s

workers’ compensation provisions and Halliburton’s benefits, and

asserts that Saipem Texas is liable for the negligent operation of

the    rig.      Yet   Saipem   Texas’   sole     connection   to   the   events

triggering this lawsuit is that it is owned by Saipem Italy, which

also owns the companies that owned and operated the rig.1                     The

evidence produced showed only that the people who operated the rig

were       employees   of   Saipem   Saudi   or   its   contractors   (such   as

Halliburton), so Orloff attempted to collapse all Saipem companies

into Saipem Texas and make it responsible for the liabilities of

each member of the Saipem family.

       Saipem Texas filed a motion to dismiss for failure to state a

claim, which the district court converted to a motion for summary

judgment because the parties had supplemented the record.2                    The

district court then granted the summary judgment motion, finding

that Saipem Texas was neither liable to Orloff directly (because it

had no connection to the accident) nor indirectly (because a

subsidiary is not normally liable for the acts of its parent, much

       1
     There are actually two more corporate intermediaries between
Saipem Italy and Saipem Texas; Saipem Italy owns Saipem
International B.V. (“Saipem Int’l”), which owns Sonsub Inc.
(“Sonsub”), which holds Saipem Texas. As the district court noted,
this is not an unusual corporate biography.
       2
     Orloff was permitted five months of discovery, and he appended
200 pages of exhibits to his opposition to Saipem Texas’ motion.

                                         2
less its sister).3    Orloff appeals the conversion of Saipem Texas’

motion and the grant of summary judgment.

     We find that Orloff had ample opportunity to develop the

record but failed to produce any evidence -- or even articulate any

basis upon which the district court could find -- that Saipem Texas

was somehow responsible for Saipem Saudi’s (or Halliburton’s)

alleged negligence.    We thus hold that the district court did not

abuse its discretion in    converting the motion to dismiss into one

for summary judgment, and that, for the reasons expressed by the

district court, Saipem Texas is not liable for Orloff’s injuries.

     Accordingly, the judgment of the district court is

                                                          AFFIRMED.




     3
     The district court also concluded that if personal
jurisdiction attached to Saipem Italy through Saipem Texas, the
Southern District of Texas would be an inconvenient forum. Because
Orloff did not sue Saipem Italy, however, this question is moot and
we do not review the district court’s ruling in this respect.

                                  3